     Case 2:15-cv-01752-MCE-CKD Document 57 Filed 09/21/20 Page 1 of 3


 1 KEMNITZER, BARRON, & KRIEG, LLP
   BRYAN KEMNITZER                      Bar No. 066401
 2 ADAM J. MCNEILE                      Bar No. 280296
   42 Miller Ave., 3rd Floor
 3 Mill Valley, CA 94941
   Telephone: (415) 632-1900
 4 Facsimile: (415) 632-1901
   bryan@kbklegal.com
 5 nancy@kbklegal.com
   kristin@kbklegal.com
 6
   Attorneys for Plaintiffs Yolanda Cosper, Fred Lumpkin, Sebastian McGhee, and the putative class
 7
   SEVERSON & WERSON
 8 SCOTT J. HYMAN                       Bar No. 148709
   GENEVIEVE R. WALSER-JOLLY Bar No. 262784
 9 19100 Von Karman Ave., Ste. 700
   Irvine, CA 92612
10 Telephone: (949) 442-7110
   Facsimile: (949) 442-7118
11 sjh@severson.com
   grw@severson.com
12
   Attorneys for Defendant VEROS CREDIT, LLC
13

14

15

16                                UNITED STATES DISTRICT COURT

17                           FOR THE EASTERN DISTRICT OF CALIFORNIA

18
        YOLANDA COSPER, FRED LUMPKIN,                   Case No. 2:15-cv-01752-MCE-CKD
19      and SEBASTIAN MCGHEE, individually
        and on behalf of all others similarly           CLASS ACTION
20      situated,
                                                        JOINT MOTION AND STIPULATION
21                             Plaintiffs.              TO DISMISS ACTION WITH
                                                        PREJUDICE AS TO PLAINTIFFS
22                v.                                    COSPER AND LUMPKIN’S
                                                        INDIVIDUAL CLAIMS AND
23      VEROS CREDIT, LLC                               WITHOUT PREJUDICE AS TO
                                                        PLAINTIFF MCGHEE’S
24                             Defendant.               INDIVIDUAL CLAIMS AND THE
                                                        CLAIMS OF THE PUTATIVE CLASS
25
                                                        [Fed. R. Civ. Proc. 41]
26
                                                        Action Filed:   August 18, 2015
27                                              /       Trial Date:   None Set

28   12554.0002/15402193.2
      JOINT MOTION AND STIPULATION TO DISMISS ACTION WITH PREJUDICE AS TO PLAINTIFFS
      COSPER AND LUMPKIN’S INDIVIDUAL CLAIMS AND WITHOUT PREJUDICE AS TO PLAINTIFF
             MCGHEE’S INDIVIDUAL CLAIMS AND THE CLAIMS OF THE PUTATIVE CLASS
     Case 2:15-cv-01752-MCE-CKD Document 57 Filed 09/21/20 Page 2 of 3


 1            Pursuant to Federal Rule of Civil Procedure 41(a)(ii), Plaintiffs Yolanda Cosper, Fred

 2 Lumpkin, and Sebastian McGhee and Defendant Veros Credit, LLC (“Veros”) hereby jointly

 3 move and stipulate to the dismissal of Plaintiffs Cosper and Lumpkin’s individual claims against

 4 Veros with prejudice, and to the dismissal of Plaintiff McGhee’s claims and the claims of putative

 5 class members against Veros without prejudice, with each party to bear its own fees and costs.

 6

 7 DATED: September 16, 2020                    SEVERSON & WERSON
                                                A Professional Corporation
 8

 9
10                                              By:          /s/ Genevieve R. Walser-Jolly
                                                           GENEVIEVE R. WALSER-JOLLY
11
                                                Attorneys for Defendant VEROS CREDIT, LLC
12

13

14 DATED: September 21, 2020                    KEMNITZER, BARRON, & KRIEG LLP

15

16

17                                              By:          /s/ Bryan Kemnitzer
                                                                 BRYAN KEMNITZER
18
                                                Attorneys for Plaintiffs YOLANDA COSPER, FRED
19                                              LUMPKIN, and SEBASTIAN MCGHEE
20

21

22

23

24

25

26

27

28   12554.0002/15402193.2                             2
       JOINT MOTION AND STIPULATION TO DISMISS ACTION WITH PREJUDICE AS TO PLAINTIFFS
       COSPER AND LUMPKIN’S INDIVIDUAL CLAIMS AND WITHOUT PREJUDICE AS TO PLAINTIFF
              MCGHEE’S INDIVIDUAL CLAIMS AND THE CLAIMS OF THE PUTATIVE CLASS
     Case 2:15-cv-01752-MCE-CKD Document 57 Filed 09/21/20 Page 3 of 3


 1                                 ECF SIGNATURE CERTIFICATION

 2            Undersigned counsel hereby attests that all other signatories listed, and on whose behalf

 3 the filing is submitted, concur in the filing’s content and have authorized the filing.

 4
                                                 By:          /s/ Bryan Kemnitzer
 5                                                              Bryan Kemnitzer
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   12554.0002/15402193.2                             3
       JOINT MOTION AND STIPULATION TO DISMISS ACTION WITH PREJUDICE AS TO PLAINTIFFS
       COSPER AND LUMPKIN’S INDIVIDUAL CLAIMS AND WITHOUT PREJUDICE AS TO PLAINTIFF
              MCGHEE’S INDIVIDUAL CLAIMS AND THE CLAIMS OF THE PUTATIVE CLASS
